DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

     T.C. CRUM ROOFING AND GENERAL CONTRACTORS, LLC,
                         Appellant,

                                      v.

                        MANUEL OLVERA-CASAS,
                              Appellee.

                               No. 4D12-3052

                              [ July 30, 2014 ]


  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 50-2009 CA 037821 XXXXMB AF.

  Charles M-P George of the Law Offices of Charles M-P George, Coral
Gables, and Christopher W. Wadsworth, Daniel L. Margrey and Mark C.
Vazzana of Wadsworth Huott, LLP, Miami, for appellant.

  Mariano Garcia of Searcy Denney Scarola Barnhart & Shipley, P.A.,
West Palm Beach, and Marjorie Gadarian Graham of Marjorie Gadarian
Graham, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

    The defendant, T.C. Crum Roofing and General Contractors, LLC,
appeals a final judgment awarding damages to the plaintiff, Manuel
Olvera-Casas. Finding no reversible error, we affirm as to the issues raised
in the main appeal.

   On cross-appeal, the plaintiff argues, and the defendant concedes, that
the trial court erred in denying the plaintiff’s request for post-verdict, pre-
judgment interest where the plaintiff requested a final judgment on the
day of the verdict and the delay in obtaining the final judgment was not
attributable to the plaintiff. We accept the defendant’s confession of error.
We therefore reverse on the cross-appeal and remand with instructions for
the trial court to award post-verdict, pre-judgment interest running from
the date of the verdict. See Hyundai Motor Co. v. Ferayorni, 876 So. 2d
680, 682 (Fla. 4th DCA 2004).

  Affirmed on main appeal; Reversed and Remanded on cross-appeal.

DAMOORGIAN, C.J., FORST, J., and HANZMAN, MICHAEL, Associate Judge,
concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2